Per Curiam.

Prohibition
In order to be entitled to the requested writ of prohibition, relators must establish that (1) the board is about to exercise judicial or quasi-judicial power, (2) the exercise of such power is not legally authorized, and (3) if the writ is denied, they will suffer injury for which no other adequate legal remedy exists. Christy v. Summit Cty. Bd. of Elections (1996), 77 Ohio St.3d 35, 36-37, 671 N.E.2d 1, 3. A board’s exercise of judicial or quasi-judicial power is unauthorized if it engaged in fraud or corruption, abused its discretion, or acted in clear disregard of applicable legal provisions. State ex rel. Thurn v. Cuyahoga Cty. Bd. of Elections (1995), 72 Ohio St.3d 289, 292, 649 N.E.2d 1205, 1208. Here, relators contend that the board abused its discretion and acted in clear disregard of applicable statutes and other law. An abuse of discretion implies an unreasonable, arbitrary, or unconscionable attitude. State ex rel. Crabtree v. Franklin Cty. Bd. of Health (1997), 77 Ohio St.3d 247, 249, 673 N.E.2d 1281, 1283.
With the foregoing standards in mind, relators’ claims are next addressed.
Cooker Protest: Unauthorized Practice of Law
Relators contend that the board of elections abused its discretion and acted in clear disregard of applicable law by dismissing Cooker’s protest because it had been submitted by Young, a nonattorney, on behalf of Cooker.
The last paragraph of R.C. 4301.33(B) provides the following protest procedure for local option petitions concerning the sale of wine, mixed beverages, spirituous liquor, and intoxicating liquor:
“Protest against local option petitions may be filed by any elector eligible to vote on the question or questions described in the petitions or by a permit holder in the precinct or residence district as described in the petitions, not later than four p.m. of the sixty-fourth day before the day of the general or primary election for which the petition qualified. The protest shall be in writing and shall be filed with the election officials with whom the petition was filed. Upon filing of the protest, the election officials with whom it is filed shall promptly fix the time for hearing it, and shall mail notice of the filing of the protest and the time and place for hearing it to the person who filed the petition and to the person who filed the protest. At the time and place fixed, the election officials shall hear the protest and determine the validity of the petition.”
R.C. 4305.14(D) provides a similar protest procedure for local option petitions on the sale of beer:
“Protest against a local option petition may be filed by any qualified elector eligible to vote on the question or questions specified in the petition or by a permit holder in the precinct or residence district as described in the petition, not *306later than four p.m. of the sixty-fourth day before the day of such general or primary election. Such protest must be in writing and shall be filed with the election officials with whom the petition was filed. Upon filing of such protest the election officials with whom it is filed shall promptly fix the time for hearing the same, and shall forthwith mail notice of the filing of the protest and the time for hearing it to the person who filed the petition which is protested and to the person who filed the protest. At the time fixed, the election officials shall hear the protest and determine the validity of the petition.”
In Sharon Village Ltd. v. Licking Cty. Bd. of Revision (1997), 78 Ohio St.3d 479, 678 N.E.2d 932, syllabus, we held that “[t]he preparation and filing of a complaint with a board of revision on behalf of a taxpayer constitute the practice of law.” See, also, Gammarino v. Hamilton Cty. Bd. of Revision (1997), 80 Ohio St.3d 32, 684 N.E.2d 309. In so holding, we relied on several factors, including that (1) the board of revision is a quasi-judicial body, (2) in order to invoke its jurisdiction, it is necessary to file a verified complaint, (3) the board must give notice to property owners and boards of education when a complaint is filed by other parties, and (4) preparation and filing of the complaint contained statutorily defined jurisdictional requirements that, if not properly met, barred the rights of owners to contest their valuations. Sharon Village, 78 Ohio St.3d at 481-482, 678 N.E.2d at 934-935.
For the reasons that follow, the board did not abuse its discretion or clearly disregard applicable law by dismissing Cooker’s protest because it was not submitted by an attorney. First, a board of elections, like a board of revision, is a quasi-judicial body when it considers protests. See State ex rel. Harbarger v. Cuyahoga Cty. Bd. of Elections (1996), 75 Ohio St.3d 44, 45, 661 N.E.2d 699, 700, citing Thurn, 72 Ohio St.3d at 291, 649 N.E.2d at 1207 (“A protest hearing in election matters is a quasi-judicial proceeding.”). Second, in order to invoke the board’s statutory authority to consider protests to local liquor option petitions under R.C. 4301.33(B) and 4305.14(D), it is necessary to file a protest. Third, the board must give notice to the petitioner of the filing of a protest, fix a time for hearing it, and notify the petitioner and protestor of the. time and place for the hearing. R.C. 4301.33 and 4305.14(D). Fourth, if the protestor does not properly meet the requirements for filing a protest, e.g., time or specificity, it may bar the protestor’s rights to contest the petitions. See R.C. 4301.33, 4305.14(D), and 3501.39(A)(1).
Therefore, based on Sharon Village, the preparation and filing of a statutory protest with a board of elections constitute the practice of law. See R.C. 4705.01. Young submitted a protest, gave professional advice to his client, and appeared at the September 9 protest hearing before the board on Cooker’s behalf, presenting argument and evidence, and conducting direct examination of witnesses. See *307Cincinnati Bar Assn. v. Estep (1995), 74 Ohio St.3d 172, 657 N.E.2d 499. The board of elections thus properly dismissed Cooker’s protest because it was not properly filed by an attorney. Relators’ reliance on Jemo Assoc., Inc. v. Lindley (1980), 64 Ohio St.2d 365,18 O.O.3d 518, 415 N.E.2d 292, is unavailing because, as noted in Sharon Village, 78 Ohio St.3d at 483, 678 N.E.2d at 935, we did not consider the issue in Jemo because it was irrelevant. This issue, however, is not irrelevant here.
Finally, any argument that Young relied on the advice of the board in determining that it was permissible for a nonattorney to file a protest is likewise meritless. Sphere introduced evidence that the board did not advise Young whether he had to be an attorney to file a protest on behalf of someone else. Furthermore, any mistaken advice by the board of elections did not estop it from invalidating the protest submitted by Young. See State ex rel. Chevalier v. Brown (1985), 17 Ohio St.3d 61, 63, 17 OBR 64, 66, 477 N.E.2d 623, 625, quoting Besl Corp. v. Pub. Util. Comm. (1976), 45 Ohio St.2d 146, 150, 74 O.O.2d 262, 265, 341 N.E.2d 835, 838 (“ ‘[T]he principle of estoppel does not apply against a state or its state agencies in the exercise of a governmental function.’ ”); State ex rel. McMillan v. Ashtabula Cty. Bd of Elections (1992), 65 Ohio St.3d 186, 189, 602 N.E.2d 631, 633.
Meyer Protest: Specificity
Relators contend that the board abused its discretion and acted in clear disregard of applicable law by not invalidating the petitions because (1) Precincts Q and W are not a “residence district” as defined in R.C. 4301.01(B)(19), since they are not contiguous, and (2) Sphere did not attach an original R.C. 4305.14(B) affidavit to its beer option petition. Meyer, however, did not raise either of these specific objections in her written protest. The board prevented Meyer from introducing evidence relating to objections she had not raised in her protest.
R.C. 3501.39(A)(1) provides that a board of elections shall accept any petition unless a “written protest against the petition or candidacy, naming specific objections, is filed, a hearing is held, and a determination is made by the election officials with whom the protest is filed that the petition is invalid, in accordance with any section of the Revised Code providing a protest procedure.” (Emphasis added.) R.C. 3501.39(A)(1) thereby incorporates the liquor option protest procedures of R.C. 4301.33 and 4305.14(D). See Harbarger, 75 Ohio St.3d at 46, 661 N.E.2d at 700; State ex rel. Herman v. Klopfleisch (1995), 72 Ohio St.3d 581, 585, 651 N.E.2d 995, 998 (“All statutes relating to the same general subject matter must be read in pari materia, and in construing these statutes in pari materia, this court must give them a reasonable construction so as to give proper force and effect to each and all of the statutes.”).
Vol 80 Ohio State Rep — 15
*308R.C. 3501.39(A)(1) required Meyer to specify her objections in her protest. One of the evident purposes of this requirement is to give notice to the petitioner and the opportunity to present evidence to rebut the objections specified. See R.C. 4301.33 and 4305.14(D). This purpose is not served if the board permits protestors to introduce evidence on objections not specified in their protests. Meyer herself acknowledged the specificity requirement of R.C. 3501.39(A)(1) by referring to it in her protest.
Based on the unambiguous language of R.C. 3501.39(A)(1), the board did not err in preventing Meyer from introducing evidence which was not pertinent to the specific objections in her written protest. Further, because the alleged substantive petition defects now raised by Meyer in this action were not specified in her protest, we need not consider these issues. State ex rel. Shumate v. Portage Cty. Bd. of Elections (1992), 64 Ohio St.3d 12, 14-15, 591 N.E.2d 1194, 1196-1197. Finally, while relators correctly observe that the board is empowered to refuse to accept a petition even in the absence of a written protest if it determines that the petition violates the applicable legal requirements under R.C. 3501.39(A)(3), see State ex rel. O’Beirne v. Geauga Cty. Bd. of Elections (1997), 80 Ohio St.3d 176, 685 N.E.2d 502, the board does not abuse its discretion by limiting the scope of a protest hearing to the specific objections raised by the written protest necessitating the hearing. R.C. 3501.39(A)(1).
Cooker and Meyer: Adequate Remedy at Law
Cooker’s and Meyer’s claims regarding alleged substantive defects in the liquor option petitions are additionally barred because they failed to properly raise these issues by valid statutory protest, which is an adequate remedy that precludes issuance of an extraordinary writ. Shumate, 64 Ohio St.3d at 14-15, 591 N.E.2d at 1196-1197. Cooker’s protest was invalid because it was not prepared and submitted by an attorney. Meyer’s protest failed to specify the claims she now raises.
Cooker and Meyer: Laches
Cooker’s and Meyer’s claims are also barred by laches. “Extreme diligence and promptness are required in election-related matters.” In re Contested Election of November 2, 1993 (1995), 72 Ohio St.3d 411, 413, 650 N.E.2d 859, 862.
Although the liquor option petitions were circulated and filed with the board in early June, Cooker and Meyer waited until after the board certified the sufficiency and validity of the petitions in August and thereafter until the statutory protest deadline in early September to file their protests. Cooker received notice of the petitions’ circulation and filing in June and could have discerned its main substantive objections at that time. At the September 9 protest hearing, Meyer, requested and received a continuance of over one week. Cooker and Meyer then *309waited another six days following the board’s September 18 decision to file this prohibition action. Their delay was prejudicial because by the time the expedited briefing schedule was complete, the board of elections could not make changes in the absentee ballots, which had already been printed. Some of the absentee ballots had also been mailed. State ex rel. Polo v. Cuyahoga Cty. Bd. of Elections (1995), 74 Ohio St.3d 143, 145-146, 656 N.E.2d 1277, 1279. In fact, the continuance of the protest hearing because of Meyer’s request forced the board to delay printing the absentee ballots.
Consequently, Cooker and Meyer did not exercise the required diligence in this election case, and their claims are barred by laches.
Brinker: Notice
Relators, including Brinker, finally assert that Sphere’s failure to provide notice to Brinker under R.C. 4301.33 and 4305.14 of the circulation of the liquor option petitions denied Brinker due process and deceived signers of the petitions. The board did not permit Brinker to argue or introduce evidence at the protest hearings.
Notwithstanding relators’ argument to the contrary, liquor permit holders do not possess a constitutional due process right to notice of an impending local option election because the election is a legislative action by the local electorate. 37712, Inc. v. Ohio Dept. of Liquor Control (C.A.6, 1997), 113 F.3d 614, 619 (“[T]he failure of Ohio law to provide notice and a hearing prior to the alleged ‘taking’ (consequent to an adverse local option election) of a person’s privilege pursuant to an ODLC-issued liquor license to market one or more varieties of alcoholic beverages in a particular precinct or residence district does not violate due process, because no notice or opportunity to be heard need [precede] any legislative action of general applicability.”); State ex rel. Red Carpet Kamms, Inc. v. Cuyahoga Cty. Bd. of Elections (1988), 46 Ohio App.3d 126, 127, 546 N.E.2d 418, 419.
In addition, R.C. 4301.33 and 4305.14 require only that the petitioner and the board provide notice to the liquor permit holders on the list provided by the Division of Liquor. For example, R.C. 4301.33 provides:
“Within five days after a petitioner has received from the division the list of liquor permit holders who would be affected by the question or questions set forth on a petition for local option election, the petitioner shall, using the form provided by the board of elections, notify by certified mail each permit holder whose name appears on that list. * * *
“The petitioner shall attach a copy of the list provided by the division to each petition paper. A part petition paper circulated at any time without the list of affected permit holders attached to it is invalid.
*310“At the time the petitioner files the petition with the board of elections, the petitioner shall provide to the board the list supplied by the division and an affidavit certifying that the petitioner notified all affected permit holders on the list in the manner and within the time required in this section and that, at the time each signer of the petition affixed the signer’s signature to the petition, the petition paper contained a copy of the list of affected permit holders.
“Within five days after receiving a petition calling for an election for the submission of one or more of the questions specified in divisions (A) to (C) of section 4301.35 or section 4301.351 of the Revised Code, the board shall give notice by certified mail that it has received the petition to all liquor permit holders whose names appear on the list of affected permit holders filed by the petitioner as furnished by the division. Failure of the petitioner to supply the affidavit required by this section and a complete and accurate list of liquor permit holders as furnished by the division invalidates the entire petition. * * * ” (Emphasis added.) See, also, R.C. 4305.14(B), which contains similar requirements; cf. Kamms, 46 Ohio App.3d at 127, 546 N.E.2d at 418-419, which held that permit holders have an express statutory right to notice of the filing of a local option election petition under a previous version of R.C. 4301.33, which did not limit the notice requirement to those affected liquor permit holders specified on the list provided by the Division of Liquor Control.
Relators’ argument that the failure to specifically notify Brinker deceived signers of the petitions so as to render the petitions invalid is also meritless. None of the cases cited by relators applies to this case, where the petitioner complied with all applicable legal requirements. Unlike State ex rel. Green v. Casey (1990), 51 Ohio St.3d 83, 554 N.E.2d 1288, there are no legal defects in the petitions here. Cf. Thum, 72 Ohio St.3d at 293, 649 N.E.2d at 1208, quoting Cincinnati v. Hillenbrand (1921), 103 Ohio St. 286, 133 N.E. 556, paragraph two of the syllabus (“ ‘[Wjhere the mandatory provisions of the Constitution or statute prescribing the necessary preliminary steps to authorize the submission to the electors of an initiative statute or ordinance have been complied with, the submission will not be enjoined.’ ”).
Conclusion
Accordingly, for the foregoing reasons, we deny the writ of prohibition. Based on the evidence presented by the parties, relators have not established their entitlement to the requested extraordinary relief. This conclusion moots the parties’ various motions.

Writ denied.

*311Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Cook, J., concurs separately.
Douglas, J., concurs in judgment only.